Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 9-12 and 15-28 are pending. Claim 13 has been canceled. Claims 9-12 and 15 have been amended. Claims 9-12 and 15 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and sequence (B). Claims 16-28 are withdrawn as being drawn to a nonelected invention.

Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.
Specifically, the amino acid sequence presented in claim 9, in the specification (paras [0010] and [0041]), and in the Drawings (Fig. 1) require sequence identifiers. In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims, specification and drawings to include reference to the 
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. For rules interpretation Applicant may call (571) 272-2533. See M.P.E.P. 2422.04.

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents

Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Response to Arguments
Applicant’s arguments filed on 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims and specification have been amended to insert the sequence identification number.
Applicant’s arguments are not persuasive because instant claim 9, paras [0010] and [0041] of the specification and Fig. 1 have NOT been amended to insert the sequence identification number.
For the reasons stated above the objection is maintained.

Claim Rejections - 35 USC § 101
The rejection of claim 15 under 35 USC 101 is withdrawn in view of the amendments to the claim.

Claim Rejections - 35 USC § 112
The rejection of claim 15 under 35 USC 112(d) is withdrawn in view of the amendments to the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection has been modified.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . ."). 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples. 


(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

            The originally filed disclosure teaches a composition comprising a sequence derived from sequence (B), wherein 1-2 amino acids are deleted, replaced, and/or added.

(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

When referring to the sequence derived from sequence (B), the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence correlates with the required activity. The specification does not describe which portion of sequence (B) is necessary to retain the desired activity (i.e. for selecting a mineral). 
Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 

(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the sequence derived from sequence (B) can be any sequence wherein 1-2 amino acids are deleted, replaced, and/or added.

The only sequence disclosed is sequence (B).
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Response to Arguments
Applicant’s arguments filed on 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 15 has been amended such that the number of deleted, replaced, and/or added amino acids is restricted to 1-2.
Applicant also argues that, since the degree of change is small, those skilled in the art would have recognized that such a small change would not deteriorate the function of the peptide.
Applicant’s arguments are not persuasive because the claim is drawn to a composition comprising a peptide comprising a sequence derived from sequence (B) by deleting, replacing, and/or adding 1-2 amino acids.

For instance, the sequences AAAAAAAIRSLISIVLRRW and EEEEIRSLISIVLR, which are encompassed by the instant claims, might have different functions because of the extra amino acids, and/or because of the deletion, replacement or addition of amino acids. The first sequence is hydrophobic (because of the alanine residues), whereas the second sequence is negatively charged (because of the glutamic residues). The skilled artisan would reasonably believe that saud sequences will have different functions based on their amino acid composition.
One of ordinary skill in the art would not know which amino acids are necessary for the claimed function (i.e. to select a mineral).
Thus, the claims and the specification fail to provide written description for the broad genus. 
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 102
The rejection of claims 9-15 under 35 U.S.C. 102(a)(1) as being anticipated by Khunathai et al. is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
It is noted that the sequence Ile-Arg-Ser-Leu-Ile-Ser-Ile-Val-Leu-Arg-Arg-Trp is free of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

This rejection has been modified.
Claims 9-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 10954531. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same composition.
‘531 teaches a methods for isolating a substance containing molybdenum, the method comprising contacting a solution comprising the substance containing molybdenum with a composition comprising a M13 phage, wherein the substance binds to the M13 phage, and isolating the substance containing molybdenum from the solution (claim 2).
‘531 also teaches that the M13 phage comprises the sequence (LIVFA)-(RHK)-(TSNQ)-(LIVFA)-(LIVFA)-(TSNQ)-(LIVFA)-(LIVFA)-(LIVFA)-(RHK)-(RHK)-(HPW) (see para [0021] of US 2019/0309325). 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to the intended use (i.e. for selecting a mineral), it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for selecting a mineral” does not appear to add any further structural differences that would distinguish the instant invention with regards to the claims of ‘531. Thus, the claims of ‘531 anticipate the instant claims.

Response to Arguments
Applicant’s arguments filed on 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues that claims 1-18 of US Application No. 16/307377 (now U.S. Patent No. 10954531) have been amended, such that the claims defining the amino acids sequence have been canceled.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, the specification of ‘531 teaches that the M13 phage comprises the sequence (LIVFA)-(RHK)-(TSNQ)-(LIVFA)-(LIVFA)-(TSNQ)-(LIVFA)-(LIVFA)-(LIVFA)-(RHK)-(RHK)-(HPW).
.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658